DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “wherein the bottom is comprised of the first fabric having a first mass and the four upwardly projecting sidewalls are comprised of a second fabric having a second mass, the second fabric having a plurality of pores throughout, each of the plurality of pores having a diameter less than one millimeter, and wherein the first mass is greater than the second mass.” Claim 9 depends off of claim 1, in which claim 1 recites the limitation “a first fabric, the fabric having a bottom and four upwardly projecting sidewalls forming a container.” The limitation of claim 1 implies that there is only one single fabric that makes up the bottom and four sidewalls of the container. However, claim 9 recites that there is a first fabric that the 
Claim 20 recites the limitation “wherein the fabric bottom is comprised of a first fabric having a first weight and the at least four upwardly projecting fabric sidewalls are comprised of a second fabric having a second weight, the second fabric having a plurality of pores throughout, each of the plurality of pores having a diameter less than one millimeter, and wherein the first weight is greater than the second weight.” Claim 20 depends off of claim 11, in which claim 11 recites the limitation “a fabric liner positioned within the container, the fabric liner having a fabric bottom and at least four upwardly projecting fabric sidewalls lining the interior of the container.” The limitation of claim 11 implies that there is only one single fabric that makes up the bottom and four sidewalls of the container. However, claim 20 recites that there is a first fabric that the bottom is comprised of and a second fabric that the four sidewalls are comprised of, which contradicts the limitation of claim 11. It is unclear how the container can be both comprised of one single fabric as recited in claim 11 and also be comprised of a first and a second fabric of differing mass as recited in claim 20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crosby (US 20120073195 A1).
Regarding claim 1, Crosby teaches plant container (Figure 1) comprising: 
a first fabric, the fabric having a bottom and four upwardly projecting sidewalls forming a container (Figure 1, Paragraph [0044]; fabric container 10 with 4 exterior walls and a bottom 20); and 
a plurality of pores throughout the first fabric, each of the plurality of pores having a diameter less than one millimeter (Figure 1, Paragraph [0044]; 1mm needle-punched holes 14 in exterior walls and bottom 20), 
wherein the container has sufficient rigidity to retain growing medium within an interior of the container defined by the bottom and the four upwardly projecting sidewalls (Figure 1, Paragraph [0030]; grow medium inside the fabric container for roots to grow in).
Regarding claim 2, Crosby teaches wherein the first fabric is non-biodegradable (Abstract; non-woven polypropylene, polypropylene is a known non-biodegradable plastic). If applicant disagrees, see alternate rejection underneath the 103 heading.
Regarding claim 3, Crosby teaches wherein the first fabric is selected from the group consisting of non-woven polypropylene and non-woven staple-cut polypropylene (Abstract; non-woven polypropylene).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 20120073195 A1) in view of Thomas (US 5311700 A).
Regarding claim 2, Crosby as taught above in the 102 rejection does not teach wherein the first fabric is non-biodegradable.
Thomas teaches a plant container comprising a fabric liner wherein the first fabric is non-biodegradable (Figure 4, Col. 4 lines 8-18; liner 44 should be non-biodegradable).
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the first fabric of Crosby with non-biodegradable as taught by Crosby so that the fabric does not rot above ground (Thomas: Col 4 lines 8-18), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 20120073195 A1) in view of Scheubel (US 5575112 A).
Regarding claim 4, Crosby as taught above in the 102 rejection does not teach wherein the first fabric has a mass which may range from about 67.81 grams per square meter to about 508.59 grams per square meter.
Scheubel teaches a fabric for controlling the growth of plant roots wherein the first fabric has a mass which may range from about 67.81 grams per square meter to about 508.59 grams per square meter (Col. 4 lines 20-37; weight of fabric vary from 10-800 grams per square meter). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have selected a fabric mass of Crosby to be within the range of 67.81 – 508.59 grams per square meter as taught by Scheubel in order to provide strength and durability of the fabric to effectively control root growth, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over   Crosby (US 20120073195 A1) in view of Jones (US 4635814 A).
Regarding claim 5, Crosby as taught in the 102 rejection above does not teach the container having a volume of about 24.78 liters.
Jones teaches a lined receptacle for liquids and particulate material, which could include plant medium, wherein the container having a volume of about 24.78 liters (Col. 5 lines 50-57; liner adapted to hold contents between 10-300 liters, 24.78 liters is within this range).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have provided the container of Crosby with the 24.78 liter capacity as taught by Jones in order to accommodate a specific amount of plant growth medium for a certain plant type, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, Crosby as taught in the 102 rejection above does not teach the container having a volume of about 37.17 liters.
Jones teaches a lined receptacle for liquids and particulate material, which could include plant medium, wherein the container having a volume of about 37.17 liters (Col. 5 lines 50-57; liner adapted to hold contents between 10-300 liters).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have provided the container of Crosby with the 37.17 liter capacity as taught by Jones in order to accommodate a specific amount of plant growth medium for a certain plant type, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 20120073195 A1) in view of Stachnik (US 20050166451 A1).
Regarding claim 7, Crosby as taught above in the 102 rejection does not teach the bottom having a first length and at least one of the four upwardly projecting sidewalls having a second length, wherein the second length is greater than the first length.
Stachnik teaches a breathable plant container wherein the bottom having a first length and at least one of the four upwardly projecting sidewalls having a second length, wherein the second length is greater than the first length (Figure 2; container 20 has a bottom and 4 sidewalls, length of 4 sidewalls is greater than length of bottom).
It would have been an obvious matter of design choice to provide the sidewalls of Crosby to have a greater length than the bottom as taught by Stachnik in order to accommodate plants with longer roots, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 20120073195 A1) in view of Reiger et al. (US 20180084734 A1).
Regarding claim 8, Crosby as taught above in the 102 rejection does not specifically teach wherein the bottom and the four upwardly projecting sidewalls are formed from a single piece of the first fabric.
Reiger teaches a fabric plant pot wherein the bottom and the upwardly projecting sidewalls are formed from a single piece of the first fabric (Figures 1A-C, Paragraph [0005]; plant container former from a single piece of fabric).
	It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the bottom and four upwardly projecting walls of Crosby as integrally formed of a single piece of fabric as taught by Reiger in order to provide a stronger container that will not break apart, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 10, Crosby as taught above in the 102 rejection does not teach each of the bottom and the four upwardly projecting sidewalls having an interior surface, wherein the interior surface has a plurality of tangled and knotted fibers suitable for entangling plant roots and preventing root circling.
Reiger teaches a plant pot each of the bottom and the upwardly projecting sidewalls having an interior surface, wherein the interior surface has a plurality of tangled and knotted fibers suitable for entangling plant roots and preventing root circling (Figures 1A-C, Paragraph [0021]-[0022]; fibers are tangled and knotted and "fuzzy").
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the fabric container of Crosby with the tangled and knotted fibers on the interior of the container as taught by Reiger in order to reduce root circling within the container (Reiger: Paragraph [0022]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 20120073195 A1) in view of Stoever (US 6092331 A).
Regarding claim 9, Crosby teaches wherein the bottom is comprised of the first fabric having a first mass (Figure 1, Paragraph [0044]; bottom 20 inherently has a mass) and the four upwardly projecting sidewalls are comprised of a second fabric having a second mass (Figure 1, Paragraph [0044]; 4 exterior walls inherently have a mass), the second fabric having a plurality of pores throughout, each of the plurality of pores having a diameter less than one millimeter (Figure 1, Paragraph [0044]; 1mm needle-punched holes 14 in exterior walls and bottom 20).
Crosby as taught above in the 102 rejection does not teach wherein the first mass is greater than the second mass.
Stoever teaches a plant container wherein the first mass of the bottom of the container is greater than the second mass of the sidewalls of the container (Figure 5, Col. 4 lines 47-65; coil 1A is a thicker layer having a larger mass than netting cage 7E that forms the sidewalls).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the bottom of the fabric container of Crosby with a greater mass than the sidewalls as taught by Stoever in order to improve durability of the plant container.
Claims 11-12, 14, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 20120073195 A1) in view of Leo Eland et al. (US 20150014206 A1).
Regarding claim 11, Crosby teaches a plant growing apparatus (Figure 1) comprising: 
a fabric liner, the fabric liner having a fabric bottom and at least four upwardly projecting fabric sidewalls (Figure 1, Paragraph [0044]; fabric container 10 with 4 exterior walls and a bottom 20); and 
a plurality of pores throughout the fabric liner, each of the plurality of pores having a diameter less than one millimeter (Figure 1, Paragraph [0044]; 1mm needle-punched holes 14 in exterior walls and bottom 20), 
wherein the fabric liner has sufficient rigidity to retain growing medium within an interior of the fabric liner defined by the fabric bottom and the four upwardly projecting fabric sidewalls (Figure 1, Paragraph [0030]; grow medium inside the fabric container for roots to grow in).
Crosby as modified above does not teach a container having an interior defined by a bottom and at least four sidewalls, the container having one or more vents in the bottom and the at least four sidewalls wherein the liner is placed inside.
Leo Eland teaches a container having an interior defined by a bottom and at least four sidewalls, the container having one or more vents in the bottom and the at least four sidewalls (Figures 6-12, Paragraph [0045]; crate intended to hold plant containers with bottom area with cross beam 172 and bottom edge 166 with 4 sidewalls extending upward creating a frame around bottom area, can see open vents on bottom area and sidewalls) wherein the liner is place (crate intended to hold plant containers).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant fabric container of Crosby inside the crate taught by Leo Eland as it is known in the art to place plants/plant containers in crates in order to provide protection and to aid in transportation.
Regarding claim 12, the modified reference teaches the limitations of claim 1 and further Leo Eland teaches wherein the container is a crate (Figures 6-11, Paragraph [0013]; relates to a crate).
Leo Eland does specifically teach a milk crate, however, it would have been an obvious substitution of functional equivalents to substitute specifically a milk crate in order to provide a cheaper and easily accessible type of crate, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 14, Crosby as modified above teaches wherein the fabric liner is comprised of a fabric selected from the group consisting of non-woven polypropylene and non-woven staple-cut polypropylene (Abstract; non-woven polypropylene).
Regarding claim 22, the modified reference teaches the limitations of claim 1 and further Leo Eland teaches wherein the container is comprised of a rigid material (Figures 6-11, Paragraph [0013]; crates intended to hold plants to be transported, therefore inherently teaching the crates are rigid enough to support plants and withstand transport).
Regarding claim 23, the modified reference teaches the limitations of claim 1 and further Leo Eland teaches wherein the rigid material is selected from the group consisting of plastic, metal, galvanized metal, and wood (Paragraph [0044]; crate can be polypropylene, wood, or corrugated material).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 20120073195 A1) in view of Leo Eland et al. (US 20150014206 A1) as applied to claim 1 above, and further in view of Thomas (US 5311700 A).
Regarding claim 13, Crosby as modified above does not teach wherein the first fabric is non-biodegradable.
Thomas teaches a plant container comprising a fabric liner wherein the first fabric is non-biodegradable (Figure 4, Col. 4 lines 8-18; liner 44 should be non-biodegradable).
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the first fabric of Crosby with non-biodegradable as taught by Crosby so that the fabric does not rot above ground (Thomas: Col 4 lines 8-18), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 20120073195 A1) in view of Leo Eland et al. (US 20150014206 A1) as applied to claim 1 above, and further in view of Scheubel (US 5575112 A).
Regarding claim 15, Crosby as modified above does not teach wherein the first fabric has a mass which may range from about 67.81 grams per square meter to about 508.59 grams per square meter.
Scheubel teaches a fabric for controlling the growth of plant roots wherein the first fabric has a mass which may range from about 67.81 grams per square meter to about 508.59 grams per square meter (Col. 4 lines 20-37; weight of fabric vary from 10-800 grams per square meter). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have selected a fabric mass of Crosby to be within the range of 67.81 – 508.59 grams per square meter as taught by Scheubel in order to provide strength and durability of the fabric to effectively control root growth, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 20120073195 A1) in view of Leo Eland et al. (US 20150014206 A1) as applied to claim 1 above, and further in view of Jones (US 4635814 A) .
Regarding claim 16, Crosby as modified above does not teach the container having a volume of about 24.78 liters.
Jones teaches a lined receptacle for liquids and particulate material, which could include plant medium, wherein the container having a volume of about 24.78 liters (Col. 5 lines 50-57; liner adapted to hold contents between 10-300 liters, 24.78 liters is within this range).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have provided the container of Crosby with the 24.78 liter capacity as taught by Jones in order to accommodate a specific amount of plant growth medium for a certain plant type, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 17, Crosby as modified above does not teach the container having a volume of about 37.17 liters.
Jones teaches a lined receptacle for liquids and particulate material, which could include plant medium, wherein the container having a volume of about 37.17 liters (Col. 5 lines 50-57; liner adapted to hold contents between 10-300 liters).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have provided the container of Crosby with the 37.17 liter capacity as taught by Jones in order to accommodate a specific amount of plant growth medium for a certain plant type, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 20120073195 A1) in view of Leo Eland et al. (US 20150014206 A1) as applied to claim 1 above, and further in view of Stachnik (US 20050166451 A1).
Regarding claim 18, Crosby as modified above does not teach the bottom having a first length and at least one of the four upwardly projecting sidewalls having a second length, wherein the second length is greater than the first length.
Stachnik teaches a breathable plant container wherein the bottom having a first length and at least one of the four upwardly projecting sidewalls having a second length, wherein the second length is greater than the first length (Figure 2; container 20 has a bottom and 4 sidewalls, length of 4 sidewalls is greater than length of bottom).
It would have been an obvious matter of design choice to provide the sidewalls of Crosby to have a greater length than the bottom as taught by Stachnik in order to accommodate plants with longer roots, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 20120073195 A1) in view of Leo Eland et al. (US 20150014206 A1) as applied to claim 1 above, and further in view of Reiger et al. (US 20180084734 A1).
Regarding claim 19, Crosby as modified above does not specifically teach wherein the bottom and the four upwardly projecting sidewalls are formed from a single piece of the first fabric.
Reiger teaches a fabric plant pot wherein the bottom and the upwardly projecting sidewalls are formed from a single piece of the first fabric (Figures 1A-C, Paragraph [0005]; plant container former from a single piece of fabric).
	It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the bottom and four upwardly projecting walls of Crosby as integrally formed of a single piece of fabric as taught by Reiger in order to provide a stronger container that will not break apart, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 21, Crosby as modified above does not teach each of the bottom and the four upwardly projecting sidewalls having an interior surface, wherein the interior surface has a plurality of tangled and knotted fibers suitable for entangling plant roots and preventing root circling.
Reiger teaches a plant pot each of the bottom and the upwardly projecting sidewalls having an interior surface, wherein the interior surface has a plurality of tangled and knotted fibers suitable for entangling plant roots and preventing root circling (Figures 1A-C, Paragraph [0021]-[0022]; fibers are tangled and knotted and "fuzzy").
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the fabric container of Crosby with the tangled and knotted fibers on the interior of the container as taught by Reiger in order to reduce root circling within the container (Reiger: Paragraph [0022]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 20120073195 A1) in view of Leo Eland et al. (US 20150014206 A1) as applied to claim 1 above, and further in view of Stoever (US 6092331 A).
Regarding claim 20, Crosby as modified above teaches wherein the bottom is comprised of the first fabric having a first weight (Figure 1, Paragraph [0044]; bottom 20 inherently has a weight) and the four upwardly projecting sidewalls are comprised of a second fabric having a second weight (Figure 1, Paragraph [0044]; 4 exterior walls inherently have a weight), the second fabric having a plurality of pores throughout, each of the plurality of pores having a diameter less than one millimeter (Figure 1, Paragraph [0044]; 1mm needle-punched holes 14 in exterior walls and bottom 20).
Crosby as modified above does not teach wherein the first weight is greater than the second weight.
Stoever teaches a plant container wherein the first mass of the bottom of the container is greater than the second mass of the sidewalls of the container (Figure 5, Col. 4 lines 47-65; coil 1A is a thicker layer having a larger mass than netting cage 7E that forms the sidewalls).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the bottom of the fabric container of Crosby with a greater mass than the sidewalls as taught by Stoever in order to improve durability of the plant container.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baron (US 9686921 B2), Herbert (US 20190289802 A1) and Herveling (US 3866352 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642